UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6436


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARREN ARNESS STATON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (4:05-cr-00096-D-1)


Submitted:   October 14, 2010             Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darren Arness Staton, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darren   Arness   Staton        seeks   to      appeal   the   district

court’s   order   granting   his     motion    for      reduction    of   sentence

under 18 U.S.C. § 3582 (2006).             At the time the district court

entered its order, the defendant was required to file the notice

of appeal within ten days after the entry of judgment. 1                  Fed. R.

App. P. 4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309,

310 (5th Cir. 2000) (holding that § 3582 proceeding is criminal

in nature and ten-day appeal period applies).                 With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file a notice of appeal.      Fed. R. App. P. 4(b)(4); United States

v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

           The    district   court    entered        its    order   denying    the

motion for reduction of sentence on November 24, 2009.                         The

notice of appeal was filed, at the earliest, on March 12, 2010. 2

Because Staton failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal

as untimely filed.      We dispense with oral argument because the



     1
       On December 1, 2009, the ten-day appeal period became
fourteen days. This change does not affect our analysis.
     2
       This is the date Staton placed on his notice of appeal.
See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276
(1988).



                                       2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                      3